Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1, 2, and 4-7.  The claims are newly rejected under 35 USC 103 as necessitated by amendment.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 103
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154350 in view of Mizutani et al (US 20160118670).
Regarding claim 1, JP ‘350 is directed to a catalyst layer for a fuel cell which comprises fibrous conductive members (carbon nanotubes 40) and catalyst particles ([0013]), wherein the nanotubes are inclined relative to a surface direction of the catalyst layer, a lengthwise direction of the nanotubes on average matching a first direction (that is, the nanotubes are uniformly oriented to match a first direction) ([0006], [0013], Figs. 2, 7, 10).  The catalyst layer further comprises a proton conductive resin (42) ([0013]).  Regarding claim 4, the fuel cell comprises a membrane electrode assembly comprising an electrolyte membrane (12), first and second catalyst layers (13, 14), and first and second diffusion layers (15, 16), wherein the first catalyst 
The reference does not expressly teach that the catalyst layer has a uniform thickness, as recited in claim 1. 
However, it would have been obvious to one skilled in the art to make the catalyst layer of JP ‘350 uniformly thick.  First, fuel cell electrodes are generally known to have uniform thickness to aid in stacking components.  Second, the method of making the MEA of the reference (hot roller press) would likely produce a uniformly thick electrode.  Third, the drawings show electrodes having uniform thickness.  Finally, it would be obvious to have uniform contact surfaces to achieve the effects of the invention of JP ‘350 (frictional forces, and dimensional tolerance [0025]-[0026]).  As such, this limitation of claim 1 would be rendered obvious.  
Further regarding claim 1, the claim recites that the ratio of the length of the fibers to the thickness of the catalyst layer is 3 or less.  This ratio is obvious on the basis of the disclosure in [0021] of the tilt angle (from horizontal) of the fibers being 30 to 80 degrees.  In the case of 80 degrees, the fiber length (tantamount to a hypotenuse of a right triangle) would be only slightly larger than the layer thickness.  In the case of 30 degrees, the fiber length would be somewhat longer.  Based on these geometries the Office estimates that the ratio would be in the vicinity of 1.1-1.5, which would fall within the claimed range of 3 or less.  
JP ‘350 does not expressly teach that the catalyst layer comprises a particulate carbon material, as recited in claim 1.

	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would have been obvious to use other types of carbon (including “particles”) in the electrode of JP ‘350 in addition to the nanotubes. 
	Claim 1 further recites that an amount of the fibrous conductive members in the catalyst layer is 15 to 65 parts by mass relative to 100 parts by mass of a total of the catalyst particles, the particulate carbon material, and the proton conductive resin.  This limitation would be rendered obvious based on the skilled artisan recognizing the amount of nanotubes in the electrode relative to all other components as a result-effective variable that can be routinely optimized.  In this case, the amount of nanotubes would have a direct effect on electric conductivity and additionally on the frictional forces described in [0025] that are a goal of the invention.  It would be obvious to optimize the amount of nanotubes to optimize the frictional forces and electric conductivity relative to other properties imparted by other components such as catalytic activity and ionic conductivity, to obtain an electrode that has the desired properties.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
.  


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154350 in view of Mizutani et al. as applied to claims 1, 2, and 4 above, and further in view of JP 2010-205428.
JP ‘350 does not expressly teach that when viewed from the stack direction, the first direction matches an average flow path direction of the first gas flow path (claim 5), or that the fibers are inclined such that the diffusion-layer side end portions are located on a downstream side of the average gas flow direction (claim 7). 
JP 2010-205428 is directed to an electrode layer for a fuel cell.  In the electrode layer, portions of carbon nanotubes are inclined along a gas flow path (Fig. 2, arrow).  The nanotubes are arranged to be “facing” the gas flow (261), or “along” the gas flow (263) (Fig. 2, [0017]-[0018]).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (angling carbon nanotubes in the direction of a gas flow path) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been 
Regarding claim 6, this claim recites that the gas flow path includes a plurality of first linear portions oriented in the first direction, wherein the proportion of total length of the first portions relative to a total length of the gas flow path is 80-100%.  This limitation effectively covers embodiments having parallel linear flow channels, or a long serpentine flow channel.  Both of these configurations are well known in the art, and therefore obvious to employ in JP ‘350.  Further, it would be obvious to orient the gas flow path along the first direction (inclined direction) as set forth in JP ‘428, to manage water effectively.  

Response to Arguments

Applicant’s arguments filed November 2, 2022 have been fully considered but they are not persuasive.  Regarding JP ‘350, Applicants state that the limitation “Lf/T≤3” is not obvious based on several considerations.  However, these arguments are not deemed persuasive.  Initially, Applicants argue that Fig. 2 of JP ‘350 is merely a conceptual illustration and is not drawn to scale, and thus, arguments based on measurement of the drawing features are of little angle of the nanotubes with respect to the surface is 30-80 degrees, as well as the purpose of the invention being to generate frictional forces with adjacent layers using the tips of the nanotubes.  In the rejection above, the Office employed simple geometry to estimate the length of the nanotubes as being in the range of 1.1-1.5 times the thickness of the layer.  If Applicant believes this is in error, Applicant is invited to explain why or provide calculations showing that this is not the case.  
	Second, Applicants argue that the end portions of the CNTs 40 may possibly extend horizontally on the electrolyte membrane side (implicit in this argument is that the CNTs may then be too long to meet the claimed ratio of less than or equal to 3).  However, the position is taken that there is no evidence in JP ‘350 that the tubes have any significant horizontal length on the electrolyte-facing surface that would meaningfully contribute to such a ratio.  The reference is particular in describing inclination angles and using the nanotube tips to generate frictional forces against GDL layers 15, 16.  There is no disclosure or evidence that the nanotubes would have excessive surface-level horizontal length such that the claimed ratio is not met. 
	Finally, Applicants state that a large amount of proton conductive resin is used between CNTs in JP ‘350, basing this on Figure 2, and further cite this as evidence that Figure 2 is not to scale.  Applicants further state that the amount of fibrous member in claim 1 “is clearly larger than the occupancy of CNTs 40 that can be derived from [0021] and Fig. 2 (even if drawn to scale)”.  However, the basis for these statements is not clearly understood.  There appears to be no disclosure in JP ‘350 as to relative amounts of any materials.  Furthermore, the Examiner has made no assumptions about this based on any of the Figures of JP ‘350.  In the rejection above, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.




/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 11, 2022